       Case 2:17-cr-00242-WFN            ECF No. 71        filed 04/13/21     PageID.1462 Page 1 of 3
 PROB 12C                                                                              Report Date: April 13, 2021
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Apr 13, 2021
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Gregory Scott Reynolds                   Case Number: 0980 2:17CR00242-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: April 18, 2018
 Original Offense:        Possession of Child Pornography, 18 U.S.C. § 2252(a)(5)(B) and (b)(2)
 Original Sentence:       Prison - 24 months                Type of Supervision: Supervised Release
                          TSR - 240 months
 Asst. U.S. Attorney:     Alison L. Gregoire                Date Supervision Commenced: February 4, 2020
 Defense Attorney:        J Houston Goddard                 Date Supervision Expires: February 3, 2040

                                         PETITIONING THE COURT

To issue a summons and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 04/30/2020, 06/11/2020 and 9/22/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            6           Added Special Condition: You must undergo a substance abuse evaluation and, if indicated
                        by a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising
                        officer and treatment provider.

                        Supporting Evidence: On April 5, 2021, Gregory Reynolds allegedly violated the special
                        condition added by the Court on June 18, 2020, by failing to attend his substance abuse
                        treatment session as scheduled, which resulted in the offender being placed on a behavioral
                        agreement.

                        On February 5, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Reynolds, as outlined in the
                        judgment and sentence. He signed the judgment acknowledging the requirements.

                        On June 18, 2020, Your Honor added a special condition of supervision that required Mr.
                        Reynolds to undergo a substance abuse evaluation and enter into and successfully complete
                        an approved substance abuse treatment program if indicated by a licensed/certified treatment
                        provider.
     Case 2:17-cr-00242-WFN             ECF No. 71        filed 04/13/21       PageID.1463 Page 2 of 3
Prob12C
Re: Reynolds, Gregory Scott
April 13, 2021
Page 2

                       On April 6, 2021, the undersigned officer received notification from Pioneer Human
                       Services (PHS) that the offender had been placed on a behavioral agreement on April 5,
                       2021. According to PHS, Mr. Reynolds verbally consented to the agreement, which was a
                       result of his unexcused absences.

                       According to the behavioral agreement, any further unexcused absences may be grounds for
                       his unsuccessful discharge from treatment.
          7            Special Condition #14: You must abstain from the use of illegal controlled substances, and
                       must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                       no more than 6 tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: On April 9, 2021, Gregory Reynolds allegedly violated special
                       condition number 14 by failing to report for random urinalysis and Breathalyzer testing, as
                       instructed by this officer.

                       On February 5, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Reynolds, as outlined in the
                       judgment and sentence. He signed the judgment acknowledging the requirements.

                       On the morning of April 9, 2021, this officer contacted the offender to discuss a voice
                       message he had left for his treatment provider late the previous night, where he had sounded
                       intoxicated.

                       Later that afternoon, on April 9, 2021, the undersigned officer again contacted Mr. Reynolds
                       in order to instruct him to report for phase urinalysis and Breathalyzer testing. The offender
                       became enraged and began claiming that this officer was “trying to send him to prison” and
                       insisting that he “is a good guy.” Mr. Reynolds was slurring his words and speaking
                       incoherently. Therefore, this officer reiterated the instructions to the offender to report to
                       PHS for random urinalysis and Breathalyzer testing. At that time, he hung up on this officer.

                       The undersigned immediately called Mr. Reynolds back and again reiterated the instructions
                       that he must report to PHS for random urinalysis and Breathalyzer testing. The offender
                       then stated that this officer was “forcing (him) to commit suicide.”

                       On April 10, 2021, this officer attempted to contact the offender to check in with him, but
                       he did not answer nor respond to this officer’s messages.

                       On April 11, 2021, the undersigned again called Mr. Reynolds and was able to then speak
                       with the offender. At that time, he advised he had not reported for urinalysis or Breathalyzer
                       testing because he did not at all recall speaking to this officer on April 9, 2021.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.
        Case 2:17-cr-00242-WFN      ECF No. 71       filed 04/13/21      PageID.1464 Page 3 of 3
Prob12C
Re: Reynolds, Gregory Scott
April 13, 2021
Page 3

                                     I declare under penalty of perjury that the foregoing is true and correct.
                                                       Executed on:     04/13/2021
                                                                        s/Amber M.K. Andrade
                                                                        Amber M.K. Andrade
                                                                        U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ;]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ;]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                        Signature of Judicial Officer

                                                                          
                                                                        Date
